Citation Nr: 0024452	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-00 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a permanent and total disability rating for 
non-service connected pension, to include extraschedular 
consideration under the provisions of 38 C.F.R. 
§ 3.321(b)(2). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from June 1963 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.  
The record discloses that the appellant filed a notice of 
disagreement with this rating determination in November 1998.  
A statement of the case was forwarded to the appellant in 
December 1998.  The appellant filed a substantive appeal in 
this matter in January 1999.


REMAND

In connection with his claim for non-service connected 
pension benefits, the appellant has been evaluated with 
disability of the lumbar spine, among other disabilities.  
With respect to this particular disorder, the RO, in its 
initial rating determination in September 1998, rated this 
condition as no more than 20 percent disabling under 
Diagnostic Code 5003-5292, based upon evidence of moderate 
limitation of motion of the lumbar spine or demonstrable 
deformity of a vertebral body from fracture with slight 
limitation of motion.  More recently, the appellant's back 
disorder was diagnostically evaluated following further 
orthopedic and rheumatological evaluation as seronegative 
spondyloarthropathy.  This condition was characterized by the 
appellant's treating physician in a November 1999 statement 
as an inflammatory condition affecting multiple joints in the 
spine, pelvis, and legs.  The disorder was noted to be 
clinically manifested by pain, and limitation of motion of 
the joints to an extent such that the ability to move about 
and perform routine daily tasks is impeded.  With regard to 
the appellant, the physician indicated that he experienced 
difficulty with prolonged sitting, standing, and with bending 
or lifting.  

A preliminary review of the record discloses that the RO, in 
its most recent rating action in this matter, in January 
2000, apparently rejected this evidence, and determined that 
there was no clinically confirmed disability of the lower 
back.  In this context, it was noted that the diagnosed 
seronegative spondyloarthropathy was not a ratable disability 
in itself, but rather was a "category of various disorders" 
which were not shown to be clinically extant in this case.  
The RO did not assign a disability rating to this newly 
diagnosed back disability.  Based upon its preliminary review 
of the record, the Board observes that the medical data 
currently of record, and particularly mentioned in the 
context of the November 1999 medical statement, adequately 
addresses the nature and degree of severity or the functional 
impairment the appellant's non-service connected lower back 
disability causes in his capacity for performing 
substantially gainful employment.  Further, there is no 
competent medical evidence to substantiate the basis for the 
RO's findings noted in the January 2000 rating action 
relative to the appellant's low back disorder.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  It is, therefore, the 
Board's determination that a disability rating is warranted 
for the diagnosed disorder involving the low back.  This 
rating evaluation should be made by analogy, if warranted, 
based upon not only the functions affected, but the 
anatomical localization and symptomatology present.  See 
38 C.F.R. § 4.20.   

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, the Board determines that 
further development of the case is warranted.  Accordingly, 
this case is REMANDED for the following development: 

1.  The RO should request that the appellant 
identify the names, addresses, and 
approximate dates of treatment for any more 
recent VA and private medical treatment he 
has received.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of pertinent 
treatment records identified by the appellant 
in response to this request, which have not 
been associated with the claims folder.

2.  The appellant should be afforded a 
general medical examination to ascertain the 
nature, severity, and manifestations of all 
disorders which may be present, to 
specifically include disability of the lumbar 
spine, arthritis of the knees and ankles, 
hypertensive disorder, and peptic ulcer 
disease.  The examiner is requested to report 
complaints and clinical findings in detail.  
Any indicated studies, to include specialized 
tests, should be accomplished.  The primary 
purpose of the examination is to assess the 
severity of the appellant's disabilities and 
to quantify the degree of social and 
industrial impairment caused by each 
disability.  The examiner is specifically 
requested to offer an opinion as to the 
degree of impairment of the appellant to 
perform substantially gainful employment 
attributable individually to each condition, 
if any, and the overall impairment to perform 
substantially gainful employment by the 
combination of disorders, if any.  The claims 
folder should be made available to the 
examiner for review in conjunction with this 
examination.  A complete rationale for all 
opinions expressed should be provided.

3.  After the development above has been 
completed, the RO should again review the 
evidence of record.  Thereafter, the RO 
should readjudicate the appellant's claim of 
entitlement to a permanent and total rating 
for non-service connected pension, to include 
extraschedular consideration under the 
provision of 38 C.F.R. § 3.321(b)(2).  If the 
benefit sought on appeal remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case and afforded the appropriate period to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate disposition of this case.  No action is 
required of the appellant until he notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




